EXHIBIT 10.1

 

NOBEL LEARNING COMMUNITIES, INC.

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement (herein, the “Amendment”) is entered
into as of February 11, 2005, between Nobel Learning Communities, Inc., a
Delaware corporation (“Borrower”), and Harris Trust and Savings Bank (“HTSB”),
as sole Lender on the date hereof and as Administrative Agent for the Lenders.

 

PRELIMINARY STATEMENTS

 

A. The Borrower, the Guarantors, and HTSB entered into a certain Credit
Agreement, dated as of February 20, 2004, as amended (referred to herein as the
“Credit Agreement”). All capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.

 

B. The Borrower and Bank of Montreal (“BMO”), an Affiliate of HTSB, have entered
into a BMO ePurchasing Solutions Corporate MasterCard Program Account Agreement
dated as of December 30, 2004 (as it may be amended or modified and in effect
from time to time, the “Procurement Card Agreement”) providing for the
establishment by BMO of one or more MasterCard accounts for the Borrower and the
issuance by BMO of one or more MasterCard cards (the “Procurement Cards”) on
such accounts to employees of the Borrower.

 

C. The Borrower and HTSB have agreed that all extensions of credit by BMO under
the Procurement Card Agreement and the Procurement Cards shall be secured by the
Collateral and shall reduce, on a dollar-for-dollar basis, the amount available
for borrowing under the Revolving Credit, all as specifically set forth in this
Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. AMENDMENTS.

 

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:

 

1.1. Section 1.2 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:

 

Section 1.2. Revolving Credit Commitments. Subject to the terms and conditions
hereof, each Lender, by its acceptance hereof, severally agrees to make a loan
or loans (individually a “Revolving Loan” and collectively the “Revolving
Loans”) in U.S. Dollars to the Borrower from time to time on a revolving basis
up to the amount of such Lender’s Revolving Credit Commitment, subject to any
reductions thereof pursuant to the terms hereof, before the Revolving Credit
Termination Date. The sum of the aggregate principal amount of Revolving Loans
and L/C Obligations at any time outstanding shall not exceed the Revolving
Credit

 



--------------------------------------------------------------------------------

Commitments in effect at such time less the Procurement Card Obligations
outstanding at such time. Each Borrowing of Revolving Loans shall be made
ratably by the Lenders in proportion to their respective Revolver Percentages.
As provided in Section 1.6(a) hereof, the Borrower may elect that each Borrowing
of Revolving Loans be either Base Rate Loans or Eurodollar Loans. Revolving
Loans may be repaid and the principal amount thereof reborrowed before the
Revolving Credit Termination Date, subject to the terms and conditions hereof.

 

1.2. Section 1.9(b)(iv) of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:

 

(iv) The Borrower shall, on each date the Revolving Credit Commitments are
reduced pursuant to Section 1.13 hereof, prepay the Revolving Loans and, if
necessary, prefund the L/C Obligations by the amount, if any, necessary to
reduce the sum of the aggregate principal amount of Revolving Loans and L/C
Obligations then outstanding to the amount to which the Revolving Credit
Commitments have been so reduced, less the Procurement Card Obligations
outstanding at such time.

 

1.3. Section 1.13(a) of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:

 

Section 1.13. Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrower shall have the right at any time and from time to
time, upon 5 Business Days prior written notice to the Administrative Agent (or
such shorter period of time agreed to by the Administrative Agent), to terminate
the Revolving Credit Commitments without premium or penalty and in whole or in
part, any partial termination to be (i) in an amount not less than $1,000,000 or
any greater amount which is an integral multiple thereof and (ii) allocated
ratably among the Lenders in proportion to their respective Revolver
Percentages, provided that the Revolving Credit Commitments may not be reduced
to an amount less than the sum of the aggregate principal amount of Revolving
Loans and L/C Obligations and the aggregate amount of Procurement Card
Obligations then outstanding. Any termination of the Revolving Credit
Commitments below the L/C Sublimit then in effect shall reduce the L/C Sublimit
by a like amount. The Administrative Agent shall give prompt notice to each
Lender of any such termination of the Revolving Credit Commitments.

 

1.4. Section 5.1 of the Credit Agreement is hereby amended by adding the
following new defined terms thereto, each in its appropriate place in the
alphabetical sequence:

 

“Procurement Card Agreement” is used as defined in the Second Amendment.

 

-2-



--------------------------------------------------------------------------------

“Procurement Card Obligations” means, at any time, the aggregate amount of
obligations (whether for charges, fees, or any other amounts incurred or
accrued) outstanding at such time under the Procurement Card Agreement, whether
or not such amounts are due and owing at such time.

 

“Procurement Cards” is used as defined in the Second Amendment.

 

“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of February 11, 2005 between the Borrower and Harris Trust and Savings Bank,
individually as sole Lender and as Administrative Agent.

 

1.5. Section 5.1 of the Credit Agreement is hereby further amended by amending
and restating the following defined term set forth therein to read in its
entirety as follows:

 

“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any Subsidiary owing to any of the Lenders, or any Affiliates of
such Lenders, arising under or out of (a) the execution or processing of
electronic transfers of funds by automatic clearing house transfer, wire
transfer or otherwise to or from deposit accounts of the Borrower and/or any
Subsidiary now or hereafter maintained with any of the Lenders or their
Affiliates, (b) the acceptance for deposit or the honoring for payment of any
check, draft or other item with respect to any such deposit accounts, (c) the
Procurement Card Agreement (including without limitation all Procurement Card
Obligations), and (d) any other deposit, disbursement, and cash management
services afforded to the Borrower or any Subsidiary by any of such Lenders or
their Affiliates.

 

SECTION 2. CONDITIONS PRECEDENT.

 

Upon the satisfaction of all of the following conditions precedent, this
Amendment shall become effective on and as of the date first above written to
the same extent as if it had been entered into on such date:

 

2.1. The Borrower and HTSB shall have executed and delivered this Amendment.

 

2.2. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to HTSB and its counsel.

 

2.3. The Guarantors shall have executed and delivered to HTSB their consent to
this Amendment in the form set forth below.

 

-3-



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS.

 

In order to induce HTSB to execute and deliver this Amendment, the Borrower
hereby represents to HTSB that as of the date hereof the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct (except that the representations contained in Section
6.5 shall be deemed to refer to the most recent financial statements of the
Borrower delivered to the Administrative Agent) and the Borrower is in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.

 

SECTION 4. MISCELLANEOUS.

 

4.1. The Borrower and the Guarantors heretofore executed and delivered to the
Lenders the Collateral Documents. Each of the Borrower and the Guarantors hereby
acknowledges and agrees that the Liens created and provided for by the
Collateral Documents continue to secure, among other things, the Obligations
arising under the Credit Agreement as amended hereby; and the Collateral
Documents and the rights and remedies of the Administrative Agent and Lenders
thereunder, the obligations of the Borrower and Guarantors thereunder, and the
Liens created and provided for thereunder remain in full force and effect and
shall not be affected, impaired or discharged hereby. Nothing herein contained
shall in any manner affect or impair the priority of the liens and security
interests created and provided for by the Collateral Documents as to the
indebtedness which would be secured thereby prior to giving effect to this
Amendment.

 

4.2. Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.

 

4.3. The Borrower agrees to pay on demand all costs and expenses of or incurred
by the Administrative Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment, including the fees and expenses of
counsel for the Administrative Agent.

 

4.4. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of Illinois.

 

[SIGNATURE PAGE TO FOLLOW]

 

-4-



--------------------------------------------------------------------------------

This Second Amendment to Credit Agreement is entered into as of the date and
year first above written.

 

NOBEL LEARNING COMMUNITIES, INC.

By  

/s/ George H. Bernstein

   

Name George H. Bernstein

   

Title   President/CEO

 

Accepted and agreed to.

 

HARRIS TRUST AND SAVINGS BANK, as the sole
Lender and as Administrative Agent

By  

/s/ Craig S. Munro

   

Name Craig S. Munro

   

Title   Managing Director

 

-5-



--------------------------------------------------------------------------------

GUARANTORS’ ACKNOWLEDGEMENT AND CONSENT

 

Each of the undersigned, pursuant to Section 12 of the Credit Agreement, has,
inter alia, guaranteed the Obligations, Hedging Liability, and Funds Transfer
and Deposit Account Liability. Each of the undersigned hereby consents to the
Amendment to the Credit Agreement as set forth above and confirms that its
aforementioned Guaranty and all of the undersigned’s obligations thereunder
remain in full force and effect. Each of the undersigned further agrees that the
consent of the undersigned to any further amendments to the Credit Agreement
shall not be required as a result of this consent having been obtained, except
to the extent, if any, required by the Credit Agreement.

 

MERRYHILL SCHOOLS NEVADA, INC.

By  

/s/ Thomas Frank

   

Name Thomas Frank

   

Title   President

NEDI, INC.

By  

/s/ Thomas Frank

   

Name Thomas Frank

   

Title   Assistant Treasurer

THE HOUSTON LEARNING ACADEMY, INC.

By  

/s/ Kathy E. Herman

   

Name Kathy E. Herman

   

Title   Assistant Secretary

HOUSTON LEARNING ACADEMY–SAN ANTONIO, INC.

By  

/s/ Kathy E. Herman

   

Name Kathy E. Herman

   

Title   Assistant Secretary

 



--------------------------------------------------------------------------------

SPYROS, INC.

By  

/s/ Kathy E. Herman

   

Name Kathy E. Herman

   

Title   Assistant Secretary

ORTHONI, INC.

By  

/s/ Kathy E. Herman

   

Name Kathy E. Herman

   

Title   Assistant Secretary

MARIAN CATECHIS, INC.

By  

/s/ Kathy E. Herman

   

Name Kathy E. Herman

   

Title   Assistant Secretary

SANC, INC.

By  

/s/ Kathy E. Herman

   

Name Kathy E. Herman

   

Title   Assistant Secretary

MALONA, INC.

By  

/s/ Kathy E. Herman

   

Name Kathy E. Herman

   

Title   Assistant Secretary

NOBEL LEARNING TECHNOLOGIES, INC.

By  

/s/ Kathy E. Herman

   

Name Kathy E. Herman

   

Title   Assistant Secretary

 

-2-



--------------------------------------------------------------------------------

NOBEL SCHOOL MANAGEMENT SERVICES, INC.

By  

/s/ Thomas Frank

   

Name Thomas Frank

   

Title   Vice President

PALADIN ACADEMY, L.L.C.

By:   Nobel Learning Communities, Inc., its sole member By  

/s/ Thomas Frank

   

Name Thomas Frank

   

Title   CFO

THE ACTIVITIES CLUB, INC.

By  

/s/ Thomas Frank

   

Name Thomas Frank

   

Title   Secretary/Treasurer

 

-3-